3. 2009 discharge: EU general budget - European Parliament (
Madam President, on behalf of my group, I should like to table an oral amendment to this paragraph. It is a fairly technical amendment, but it is still significant. I propose that the future tense be replaced by the perfect tense for points i), ii) and iii). Indeed, the measures referred to in these passages were implemented a long time ago - over two years ago. It is pointless, then, to request things for the future when they are already being applied in the present. I think that even this venerable Parliament can accept this basic principle.
It should therefore read: 'the European Parliament notes that the option of drawing a reduced pension from the age of 50 and the option of receiving a lump sum equivalent to 25% of pension rights have been abolished'. It should read: 'the retirement age for the Scheme has been raised from 60 to 63'. It should read: 'the managers of the Fund have been called upon to adopt ...'.
(Applause)